Citation Nr: 0623234	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
foot perforating gunshot wound (GSW) residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to April 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA), which continued to 
rate the right foot perforating GSW residuals, as 20 percent 
disabling and denied TDIU.  In July 2006, the Board granted 
the appellant's motion to advance his appeal on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that the veteran is of 
advanced age and regrets any delay for development; however, 
the current record is inadequate to address the matter at 
hand.  

On his January 2004 Form 9, the veteran indicated that his 
right foot perforating GSW residuals have become 
progressively severe.  An undated treatment record by  A. G., 
M.D., also noted complaints of an inability to move his right 
foot as a result of the GSW and included a diagnosis of 
residual increased in severity due to GSW.  As Dr. A. G.'s 
treatment record does not provide enough information to 
determine whether an increased rating is warranted, and it 
has been over three years since his last VA examination 
(December 2002), a new VA examination is indicated.  

The veteran also seeks TDIU.  Given that the matter of an 
increased rating, for right foot perforating GSW residuals, 
is not finally resolved, action on the TDIU claim must be 
deferred, as the TDIU claim is inextricably intertwined with 
the increased rating claim. 

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
identify all sources of treatment he 
received for right foot perforating GSW 
residuals.  The RO should obtain copies 
of complete treatment records (those 
not already in the claims folder) from 
the identified sources.  This should 
specifically include complete records 
of treatment from Dr. A. G.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and 
severity of his service-connected right 
foot perforating GSW residuals.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of 
the disorder.  The examiner should 
indicate whether the veteran's right 
foot perforating GSW residuals are 
moderate, moderately severe or severe.  

4.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claims.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


